United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: McQuiston et al.			:		
Patent No. 10,866,251				:	REDETERMINATION OF PATENT
Issue Date: December 15, 2020		:	TERM ADJUSTMENT 
Application No. 15/990,091			:	
Filing Date: May 25, 2018			:	  
Attorney Docket No. ABBTL-36101.202	:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the request filed pursuant to 37 C.F.R. § 1.705 on July 14, 2021, which requests the United States Patent and Trademark Office (“Office”) adjust the PTA from  21 days to 63 days.  The Office’s redetermination of the PTA indicates the correct PTA is          48 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

The patent issued with a PTA determination of 21 days on December 15, 2020.  The instant request seeking an adjustment of 63 days was filed on July 14, 2021.

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 132 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
111 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay - Overlap - Applicant Delay

The patent sets forth a PTA of 21 days (132 days of A Delay + 0 days of B Delay + 0 days of      C Delay - 0 days of Overlap - 111 days of Applicant Delay).

The request asserts the Office incorrectly calculated the period of Applicant Delay, and as a result, incorrectly calculated the PTA set forth on the patent.  The request asserts the correct period of Applicant Delay is 69 days.  The request asserts the correct PTA is 63 days.

As will be discussed, the correct period of Applicant Delay is 84 days, and the correct PTA is   48 days (132 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap -    84 days of Applicant Delay).

A Delay

The Office previously determined the period of A Delay is 132 days.  The Office has calculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 132 days.

B Delay

The Office previously determined the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.
C Delay

The Office previously determined the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Office previously determined the number of days of Overlap is 0 days.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The request asserts the total period of Applicant Delay is 69 days, not 111 days as calculated by the Office.

The Office has determined the total period of Applicant Delay consists of three periods of delay.

With respect to the first period of delay, a reply to an Office action on February 28, 2020, and the submission of a supplemental reply on March 27, 2020.  Pursuant to 37 C.F.R. § 1.704(c)(8), the first period of delay is 28 days, which is the number of days beginning on February 29, 2020 (day after the date the reply was filed) and ending on March 27, 2020 (date the supplemental reply was filed).
With respect to the second period of delay, a reply to an Office action on July 20, 2020, and a terminal disclaimer was filed on August 4, 2020.  Pursuant to 37 C.F.R. § 1.704(c)(8), the second period of delay is 15 days, which is the number of days beginning on July 21, 2020 (day after the date the reply was filed) and ending on August 4, 2020 (date the terminal disclaimer was filed).

With respect to the third period of delay, the Office issued a Notice of Allowance on August 14, 2020, and a request under 37 C.F.R. § 1.48(f) was filed on September 24, 2020.  Pursuant to      37 C.F.R. § 1.704(c)(10), the third period of delay is 41 days, which is the number of days beginning on August 15, 2020 (day after the date the Notice of Allowance was issued) and ending on September 24, 2020 (date the request under 37 C.F.R. § 1.48 was filed).

The correct total period of Applicant Delay is 84 (28 + 15 + 41) days.

Conclusion

The correct period of Applicant Delay is 84 days, and the correct PTA is 48 days (132 days of    A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 84 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 48 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 48 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction




	



    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.